220 F.2d 440
15 Alaska 501
Edwin A. SWANSON, Appellant,v.Brewster L. WILLIS, Appellee.
No. 14125.
United States Court of Appeals, Ninth Circuit.
April 1, 1955.

Bell & Sanders, Anchorage, Alaska, for appellant.
Warren E. Burger, Asst. Atty. Gen., Paul A. Sweeney, Herman S. Greitzer, Sp. Assts. to Atty. Gen., William T. Plummer, U.S. Atty., Arthur D. Talbot, Asst. U.S. Atty., Anchorage, Alaska, John P. Sparrow, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Before HEALY and BONE, Circuit Judges, and CLARK, District Judge.
PER CURIAM.


1
Appellant brought suit against appellee, a Deputy United States Marshal, for false arrest and for battery allegedly committed by appellee in the course of arresting and maintaining custody of appellant.  The court below granted appellee's motion for dismissal for failure to state a claim, and entered judgment thereon.


2
The judgment is affirmed for the reasons given in the court's opinion, 114 F.Supp. 434.